FS Energy and Power Fund 8-K Exhibit 99.1 FOR IMMEDIATE RELEASE FS Energy and Power Fund Increases Public Offering Price Again; Also Declares Two Regular Cash Distributions to be Paid in January PHILADELPHIA, PA, January 13, 2012 – On January 13, 2012, FS Energy and Power Fund (“FSEP”) increased its public offering price from $9.95 per share to $10.00 per share and announced two regular semi-monthly cash distributions of $0.02605 per share each (an annualized rate of 6.25% based on the new $10.00 per share public offering price), which will be paid in January. The increase in FSEP’s public offering price, which is consistent with the public guidance issued by FSEP on December 30, 2011, will be effective as of FSEP’s January 17, 2012 semi-monthly closing and will first apply tosubscriptions received fromJanuary 3, 2012 through January 16, 2012. Both of the regular semi-monthly cash distributions of $0.02605 per share will be paid on January 31, 2012, the first to shareholders of record on January 13, 2012 and the second to shareholders of record onJanuary 30, 2012. “We are pleased that we’re able to again increase our public offering price,” said Michael C. Forman, Chairman and Chief Executive Officer of FSEP.“We’ve recently experienced a significant increase in fundraising and usedthese funds to capitalize on attractive investment opportunities, particularly proprietary transactions. As such, we’ve seen solid growth in the net asset value of our portfolio.” The purpose of the price increase was to ensure that FSEP’s net asset value per share does not exceed FSEP’s offering price per share, after deduction of selling commissions and dealer manager fees, as required by the Investment Company Act of 1940, as amended. About FS Energy and Power Fund FSEP, the second investment fund sponsored by Franklin Square Capital Partners (“Franklin Square”), is a publicly registered, non-traded business development company. FSEP focuses primarily on investing in the debt and income-oriented equity securities of privately-held U.S. companies in the energy and power industry. FSEP’s investment objective is to generate current income and long-term capital appreciation. FSEP is managed by FS Investment Advisor, LLC and is sub-advised by GSO Capital Partners LP (“GSO”). GSO, with approximately $33.6 billion in assets under management as of September 30, 2011, is the credit platform of The Blackstone Group L.P. For more information, please visit www.fsenergyandpowerfund.com. About Franklin Square Capital Partners Franklin Square is a national sponsor and distributor of alternative investment products structured for the mainstream investor. Founded in 2007 by an experienced group of alternative investment industry professionals, Franklin Square’s goal is to bring the benefits of an institutional-class investment portfolio to investors through exposure to innovative alternative investment products managed by what it deems to be best-in-class alternative asset managers. Franklin Square believes that institutional investment portfolios, with their access to the strong return potential and diversifying power of alternative assets, are better-suited to manage risk and generate above-market returns than their traditional counterparts. Franklin Square is committed to best practices and transparency, including a commitment to fully earned distributions, mark-to-market pricing and a significant sponsor investment in its products.Franklin Square distributes its sponsored financial products to the broker-dealer community through its affiliated wholesaling broker-dealer, FS2 Capital Partners, LLC. For more information, please visit www.franklinsquare.com. Certain Information About Distributions The determination of the tax attributes of FSEP’s distributions is made annually as of the end of FSEP’s fiscal year based upon its taxable income and distributions paid, in each case, for the full year.Therefore, a determination as to the tax attributes of the distributions made on a quarterly basis may not be representative of the actual tax attributes for a full year.FSEP intends to update shareholders quarterly with an estimated percentage of its distributions that resulted from taxable ordinary income.The actual tax characteristics of distributions to shareholders will be reported to shareholders annually on a Form 1099-DIV. The payment of future distributions on FSEP’s common shares is subject to the discretion of FSEP’s board of trustees and applicable legal restrictions, and therefore, there can be no assurance as to the amount or timing of any such future distributions. Forward-Looking Statements This press release may contain certain forward-looking statements, including statements with regard to the future performance of FSEP. Words such as “believes,” “expects,” “projects,” and “future” or similar expressions are intended to identify forward-looking statements. These forward-looking statements are subject to the inherent uncertainties in predicting future results and conditions. Certain factors could cause actual results to differ materially from those projected in these forward-looking statements, and some of these factors are enumerated in the filings FSEP makes with the Securities and Exchange Commission. FSEP undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.
